Plaintiff in error was convicted on an information charging the unlawful conveyance of intoxicating liquors. On the 17th day of October, 1913, judgment was entered, and he was sentenced in accordance with the verdict to be confined in the county jail for a *Page 690 
term of ninety days and to pay a fine of one hundred dollars and costs. Upon a careful examination of the record, we are satisfied that no error prejudicial to the substantial rights of the plaintiff in error was committed on his trial, nor have we any reason to doubt that the verdict was reached only upon a fair and full consideration of the case by the jury. The judgment of conviction is, therefore, affirmed. Mandate forthwith.